Citation Nr: 0942697	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-41 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to September 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  

This matter was previously before the Board in May 2006 and 
June 2007 and was remanded for further development.  It has 
now returned to the Board for further appellate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD.  In its May 2006 and June 2007 remands, the Board 
remanded the Veteran's claim for the RO to attempt to verify 
the Veteran's alleged stressors.  The Board finds that 
sufficient attempts have been made to verify the stressors, 
and further verification attempts are not necessary.  
Unfortunately, the Board finds that further action is 
necessary with regard to the Veteran's request for a Board 
hearing.

Prior to filing his October 2003 claim, the Veteran had a 
custodian, M.L.S., for unrelated VA actions.  In January 
2003, VA received notification from the Veteran that he 
wished to revoke his election of M.L.S. as his custodian, and 
appoint G.M.M. in her place.  The Veteran stated that he was 
no longer living with M.L.S. and did not know her 
whereabouts.  A VA electronic mail message dated in May 2003 
notes that G.M.M. was not acceptable as a custodian for the 
Veteran and it was asked that the Veteran's award be 
suspended as his current payee was no longer authorized to 
negotiate the Veteran's benefits.  A VA Form 21-555 
(Certificate of Legal Capacity to Receive and Disburse 
Benefits), dated in May 2003 lists S.C.B. as the Veteran's 
payee.  A VA Form 21-555, dated in April 2004, lists L.P. as 
the Veteran's payee.  An addendum to the form reflects that 
the Veteran was no longer living with M.L.S., S.C.B. had 
"left town", and the appointment of L.P. as the new legal 
custodian served the best interests of the Veteran.  In a 
statement, dated in October 2004, the Veteran informed VA 
that M.L.S. was no longer his custodian, that L.P was his new 
custodian, and that his mailing address had changed to 
Jamestown, California.  In its November 2004 Statement of the 
Case (SOC), VA acknowledged this new address and L.P. as the 
new custodian. 

In his VA form 9, dated in November 2004, the Veteran 
requested a Travel Board hearing.  In a statement dated in 
December 2004, the Veteran elected to have a Videoconference 
hearing in lieu of a Travel Board hearing.  In a statement, 
dated in February 2005, the Veteran's accredited 
representative noted that the Veteran elected a personal 
hearing.  

In VA correspondence, dated in November 2005, VA notified 
M.L.S. that the Veteran was scheduled for a December 2005 
Videoconference Board hearing.  M.L.S. had not been the 
Veteran's custodian since 2003 and had never been the 
Veteran's custodian during the Veteran's claim for PTSD.  In 
addition, the VA notice was sent to the Columbia, California 
address, and not the more recent Jamestown, California 
address provided by the Veteran.  A handwritten annotation on 
the file copy of this letter notes that the Veteran failed to 
report for the hearing.  

The claims file does not contain any evidence that the 
Veteran, or his current custodian, L.P., was notified of the 
December 2005 hearing.  Such hearings are scheduled by the 
RO, therefore, the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  
38 C.F.R. § 20.704(a) and (b) (2009).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran, his custodian, L.P., 
and his accredited representative and 
determine if the Veteran elects a 
videoconference Board hearing or a Travel 
Board hearing.  Thereafter, schedule the 
Veteran for such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


